Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al, U.S. Patent Application Publication No. 2002/0122937 in view of Barer et al, U.S. No. 4,460,641.
Sudo discloses a hollow fiber which can be made from polyvinylidene chloride, which meets the limitations of claims 1 and 2. See paragraph 0007.    The hollow fiber can have a void ratio of 10-50% and a heat shrinkability of 15%.  See paragraph 0004. 
 Sudo does not disclose the claimed strength, however, Sudo does teach that the strength is related to the void ratio and to the wall thickness of the fiber.  See paragraph 0009.  Therefore, it would have been obvious to have selected the void ratio and wall thickness of the hollow fiber which produced a fiber having the desired strength.
Sudo differs from the claimed invention because it does not disclose the claimed average outer diameter.
However, Barer teaches suitable inner diameters for hollow fibers formed from polyvinylidene chloride can range 20-1500 microns and the hollow fibers can have walls having a thickness of 5-75 microns, and therefore the hollow vinylidene chloride fibers of Barer would have an outer wall thickness as claimed.  See col. 3, lines 47-col. 4, line 9; col. 4, line 49-61.
Therefore, it would have been obvious to have formed the fibers of Sudo so that they had an outer diameter as taught by Barer, in view of the teaching of Barer that such fiber diameters were suitable for use in forming various types of textiles comprising hollow fibers.  See col. 3, lines 47-64.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al, U.S. Patent Application Publication No. 2001/0053646 discloses hollow fibers which can be made from polyvinylidene chloride but does not disclose the strength, heat shrinkability or outer diameter of the fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789